Citation Nr: 1444050	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  12-00 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to a higher initial evaluation for gastroesophageal reflux disease (claimed as stomach pains, heartburn, indigestion), currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Army from January 2002 to October 2008.

These matters come before the Board of Veterans' Appeals (the Board) from a May 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  That decision also denied the Veteran's claims of entitlement to service connection for sinusitis, headaches, bilateral hearing loss, tinnitus, and high cholesterol.  However, the Veteran's December 2011 VA Form-9 limited his appeal to the issues of entitlement to service connection for bilateral ankle disabilities and a higher initial evaluation for gastroesophageal reflux disease.  Accordingly, those claims are the only matter before the Board.

The Board has reviewed the Veteran's electronic claims file to ensure a total review of the evidence.

The issue of entitlement to a higher initial evaluation for gastroesophageal reflux disease is addressed in the REMAND section below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has a right ankle disability that is etiologically related to a disease, injury, or event in service.

2.  The preponderance of the evidence is against finding that the Veteran has a left ankle disability that is etiologically related to a disease, injury, or event in service.





CONCLUSIONS OF LAW

1.  A right ankle disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  A left ankle disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2013).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claim, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, prior to the initial rating decision in this matter, letters from VA dated September 2008 and April 2009 notified the Veteran of all five elements of a service connection claim, and also informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  Therefore, the duty to notify is satisfied.

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2013).

Here, the Veteran's service treatment records, VA medical records, and private medical records are in the claims file.  He has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2013).

The AOJ provided the Veteran a VA examination in July 2011.  The examination report is thorough and supported by the other evidence of record.  As will be discussed in greater detail below, the examiner reviewed the Veteran's past medical history, recorded his current complaints, and conducted an evaluation of the Veteran such that the Board can render an informed determination.  The Board, therefore, concludes that the examination report is adequate for the purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran declined the opportunity to present testimony before a Veterans Law Judge.  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case, and may proceed to the merits of the Veteran's claims.

Analysis

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

With respect to the second Hickson element, an in-service disease and injury, the Veteran's service treatment records noted that he suffered an inversion injury to his right ankle during air assault school on or about June 2003.  An x-ray examination was conducted, which showed no acute bony fracture; however, small ankle effusion was noted.  The Veteran was diagnosed with right ankle sprain.  Additionally, a June 2004 service treatment record noted the Veteran complained of pain over the mortises of his bilateral ankles.  Therefore, the Board finds that the second Hickson element is satisfied.

With respect to the first Hickson element, medical evidence of a current disability, the Veteran was afforded a VA examination in July 2011.  The examiner noted the Veteran's report of injuring his right ankle in 2003 and reported weakness since that injury.  X-rays were performed on both ankles.  The examiner reported no evidence of recent or old dislocation, subluxation, or fracture.  Soft tissue around both ankles was normal, and the ankle mortises were intact.  Talar domes were smooth and no calcaneal spurs were present.  Additionally, the visualized tarsal bones were intact.  The examiner reported that the Veteran had normal orthopedic examinations of the ankles.  No diagnosis was rendered.

The Board has considered the Veteran's statements that he has a bilateral ankle disability that was caused by service.  However, although he is competent to testify to symptoms such as pain and weakness, the diagnosis of an ankle disability cannot be established by lay self-observation because such specific diagnosis is established by clinical findings evaluated by a person with the specialized knowledge, training, or experience to assess their significance.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Therefore, the Veteran's self-diagnosis of bilateral ankle disabilities has limited probative value.

Additionally, the Board acknowledges the Veteran's post-service reports bilateral ankle pain; however, in this regard, the Board notes that complaints of pain alone are not enough to establish service connection.  There must be competent medical evidence of a current disability resulting from that condition or injury.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.").

In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran now has (or at any time during the appeal period has had) diagnoses of left and right ankle disabilities.  Consequently, there is no valid claim of service connection for such disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that in the absence of proof of a present disability, there can be no valid claim of service connection).  

The evidence in this case is not so evenly balanced as to allow application of the benefit of the doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.102 (2013).  Accordingly, the appeal in this matter must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for a right ankle disability is denied.

Service connection for a left ankle disability is denied.


REMAND

According to a June 2013 VA medical record, the Veteran indicated that his gastroesophageal symptoms had increased in recent months.  The Veteran's last VA examination for this disability was conducted in November 2011.  Thus, the Board finds that a contemporaneous VA medical examination of the Veteran's gastroesophageal reflux disease is warranted.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment and evaluation records.  In particular, all records and reports relating to the Veteran's service-connected gastroesophageal reflux disease and related symptoms should be obtained.  All records received should be associated with the claims file.

2.  Request the Veteran furnish all dates and places of non-VA treatment for his service-connected gastroesophageal reflux disease and related symptoms.  After obtaining authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.  All records received should be associated with the claims file.

3.  When the above actions have been accomplished, to the extent possible, afford the Veteran an examination by an appropriate examiner to determine the current symptoms and severity of his gastroesophageal reflux disease.  The examiner should review the Veteran's claims file, including a copy of this remand, in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed.  The examiner should address the functional impact of the Veteran's disability on his employment and his activities of daily living.  All opinions must be supported by a complete rationale in a typewritten report.  

4.  Thereafter, adjudicate the Veteran's claim.  If the determination is unfavorable to the Veteran, he and his representative should be furnished a Supplemental Statement of the Case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


